Luke, J.
1. None of the grounds of the amendment to the motion for a new trial contains reversible error; they all relate to the charge of the court, and the portions thereof excepted to are correct statements of the law applicable to the facts of the case; and if the defendant desired any fuller or more specific instructions, he should have presented to the court a written request therefor.
2. The evidence authorized the verdict, and, no error of law appearing, the judgment overruling the motion for a new trial must be affirmed.

Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur.